Name: Commission Regulation (EEC) No 1904/90 of 5 July 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 90 Official Journal of the European Communities No L 175/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1904/90 of 5 July 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (*), as last amended by Regulation (EEC) No 1899/90 (4); Whereas Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 27 June to 3 July 1990 for the Spanish peseta lead, pursuant to Article 5 (3) of Regu ­ lation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain in the wine sector ; whereas the monetary compensatory amounts applicable for Spain in the sectors concerned should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Spain' in parts 1 , 3, 4, 5 , 6 , 7, and 8 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 9 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1990. For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6 . 1985, p . 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 122, 14 . 5 . 1990, p. 1 . (') OJ No L 172, 5. 7 . 1990, p. 25 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . O OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 175/2 Official Journal of the European Communities 9. 7 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  1 000 kg - 0709 90 60 l 1 178,12 0712 90 19 I | 1 178,12 1001 10 10 l I I 1 486,80 1001 10 90 \ \ 1 486,80 1001 90 91 1 l l 1 178,12 1001 90 99 1 178,12 1002 00 00 \ I 1 119,26 1003 00 10 \ I 1 119,26 1003 00 90 \ I 1 119,26 1004 00 10 \ \ 1 074,49 1004 00 90 \ l 1 074,49 1005 10 90 l l 1 178,12 1005 90 00 \ \ 1 178,12 1007 00 90 \ 1119,26 1008 20 00 I II 1 119,26 1101 00 00 I 1 428,33 1102 10 00 \ II 1 345,92 1102 20 10 II 1 649,37 1102 20 90 II 530,16 1102 90 10 l II 1 141,64 110290 30 I 1 095,98 1102 90 90 11-1 11-1 7285 7286 I 1 141,641 141,64 1103 11 10 l \ 1 867,75 1103 11 90 \ \ 1 542,60 1103 1200 \\\ II 1 504,28 1103 13 11 11-2 7287 II 1 708,28 1103 13 19 11-3 11-3 7288 7289 I 1 708,281 708,28 1103 1390 II 1 201,69 1103 19 10 IlI 1 141,64 1103 19 30 \ 1 566,96 1103 19 90 11-1 11-1 7285 7286 I 1 141,641 141,64 1103 21 00 \ II 1 201,69 1103 29 10 L 1 141,64 1103 29 20 II III 1 141,64 9.7. 90 Official Journal of the European Communities No L 175/3 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \  1 000 kg - 1103 29 30 II Il 1 095,98 1103 29 40 Il 1 201,69 1103 29 90 11-1 7285 Il\ 1 141,64 11-1 7286 I 1 141,64 1104 11 10 Il\ IlL 1 141,64 1104 11 90 \ 1 566,96 1104 12 10 Il li 1 095,98 1104 12 90 IIIIII 1 934,08 1104 19 10 I III 1 201,69 1104 19 30 IlIl\ I 1 141,64 1104 19 50 Il\\\ 1 295,94 1104 19 99 11-1 7285 I 1 141,64 11-1 7286 1 141,64 1104 21 10 \ 1 141,64 1104 21 30 l \ 1 566,96 1104 21 50 \ \ l 1 790,82 1104 21 90 \ l 1 141,64 1104 22 10 11-7 7158 I 1 095,98 1 11-7 7159 \ 1 934,08 1104 22 30 \ \ 1 504,28 1104 22 50 1 095,98 1104 22 90 \ 1 095,98 1104 23 10 I 1 201,69 1104 23 30 Il\ \ 1 201,69 1104 23 90 \ \ 1201,69 1104 29 11 \ \ \ 1201,69 1104 29 15 I \ \ 1 141,64 1104 29 19 11-4 7290 I 1 141,64 11-4 7291 l 1 141,64 1104 29 31 \ \ \ 1 201,69 110429 35 \ l 1 141,64 1104 29 39 11-4 7290 I 1 141,64 11-4 7291 I 1 141,64 1104 29 91 \ 1 201,69 1104 29 95 \ l 1 141,64 1104 29 99 11-1 7285 I 1 141,64 11-1 7286 I 1 141,64 1104 30 10 \ I 883,59 1104 30 90 I 353,44 1107 10 11 I 2 097,06 1107 10 19 \ \ 1 566,91 1107 10 91 1 992,28 1107 10 99 \ 1 488,62 1107 20 00 l 1 734,85 1108 11 00 1 1-5 7294 1 1 991*03 No L 175/4 Official Journal of the European Communities 9. 7. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  1 000 kg - 1108 11 00 11-5 7295 0 1 991,03 1108 12 00 11-5 7294 I 1 778,97 11-5 7295 o \ 1 778,97 1108 13 00 11-6 7296 I 1 778,97 1 1-6 7297 O 1 778,97 1108 14 00 11-5 7294 I 1 778,97 \ 11-5 7295 O 1 778,97 1108 19 90 11-5 7294 \ l 1 778,97 11-5 7295 O 1 778,97 1109 00 00 I l \ 2 709,69 1702 30 91 17-9 7318 \ \ 2 320,90 1702 30 99 17-9 7318 I \ 1 778,97 1702 40 90 \ \ I 1 778,97 1702 90 50 \ l I 1 778,97 1702 90 75 \ \ \ 2 426,94 1702 90 79 l I 1 696,50 2106 90 55 l \ I 1 778,97 2302 10 10 23-1 7622 I  I 23-1 7623 \ 486,57 2302 10 90 \ \ 1 007,90 2302 20 10 \ \ I \ 486,57 2302 20 90 \ \ 1 007,90 2302 30 10 486,57 2302 30 90 \ II 1 042,65 2302 40 10 \ 486,57 2302 40 90 l 1 042,65 2303 10 11 \ 2 356,25 2309 10 11 23-2 7624 C)  23-2 7625 O 141,37 2309 10 13 23-8 7541 oo  23-8 7542 oo 1 672,80 23-8 7543 OO 3 345,61 23-8 7547 oo  23-8 7548 oo 2 637,11 23-8 7549 oo \ 5 274,22 23-8 7550 oo 141,37 23-8 7551 oo 1 814,17 23-8 7552 oo 3 486,98 23-8 7629 oo 141,37 23-8 7630 - oo I 2 778,48 I 23-8 7631 oo \ 5 415,59 2309 10 31 23-3 7624 o  23-3 7691 o \ l 447,69 2309 10 33 23-9 7541 oo \  23-9 7542 oo 1 672,80 9 . 7 . 90 Official Journal of the European Communities No L 175/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Spain Pta United ' Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  1 000 kg - 2309 10 33 23-9 7543 oo 3 345,61 1 23-9 7547 oo  l 23-9 7548 2 637,11 23-9 7549 oo 5 274,22 23-9 7645 oo 447,69 \ 23-9 7646 oo 2 120,49 23-9 7647 '(2 ) (3 ) 3 793,30 23-9 7651 OC) Il 447,69 23-9 7652 OC) 3 084,80 l 23-9 7653 OO 5 721,91 2309 10 51 23-4 7624 o  23-4 7692 o 883,59 2309 10 53 23-10 7541 OC)  23-10 7542 OC) 1 672,80 23-10 7543 OC) \ 3 345,61 23-10 7547 OC) Il  23-10 7548 OC) \ 2 637,11 23-10 7549 OC) 5 274,22 23-10 7654 oo \ 883,59 \ 23-10 7655 oo 2 556,39 23-10 7656 oo 4 229,20 23-10 7660 OC) l 883,59 23-10 7661 oo l 3 520,70 23-10 7662 OC) 6 157,81 2309 90 31 23-5 7624 C) Il  l 23-5 7693 141,37 2309 90 33 23-11 7541 OC)  23-11 7542 OO \ 1 672,80 23-11 7543 OC) 3 345,61 23-11 7547 OC) l  I 23-11 7548 OC) l 2 637,11 23-11 7549 OC) 5 274,22 23-11 7663 oo 141,37 23-11 7664 OC) \ 1 814,17 23-11 7665 OC) l 3 486,98 23-11 7669 OC) 141,37 23-11 7670 OC) 2 778,48 23-11 7671 OC) 5 415,59 2309 90 41 23-6 7624 l   23-6 7694 C) l 447,69 2309 90 43 23-12 7541 OC) _ 23-12 7542 OC) l 1 672,80 23-12 7543 OC) \ 3 345,61 23-12 7547 OC)  23r-12 7548 oo \ 2 637,11 No L 175/6 Official Journal of the European Communities 9 . 7 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark . Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg - 2309 90 43 23-12 7549 oo 5274,22 23-12 7672 OO 447,69 23-12 7673 OO .2 120,49 23-12 7674 OO 3 793,30 - I 23-12 7678 oo 447,69 23-12 7679 oo 3 084,80 23-12 7680 ex3) 5 721,91 2309 90 51 23-7 7624 o  23-7 7695 o 883,59 2309 90 53 23-13 7541 oo \ 23-13 7542 oo 1 672,80 23-13 7543 oo 3 345,61 23-13 7547 oo  23-13 7548 oo 2 637,11 23-13 7549 oo I 5 274,22 23-13 7681 oo 883,59 23-13 7682 oo \ 2 556,39 23-13 7683 oo 4 229,20 23-13 7687 oo 883,59 23-13 7688 oo 3 520,70 23-13 7689 oo 6 157,81 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85} the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 9 . 7 . 90 Official Journal of the European Communities No L 175/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalUnited Kingdom £DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg live weight - O C) C) C) 1 304,93 1 304,93 1 304,93 1 304,93 1 304,93  100 kg net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 C) 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 2 0202 20 50 2 479,37 2 479,37 2 479,37 2 479,37 1 983,49 1 983,49 2 975,24 2 975,24 1 983,49 3 392,82 2 205,33 2 205,33 352,85 352,85 1 764,26 551,33 551,33 2 756,66 1 764,26 2 756,66 2 756,66 551,33 2 756,66 3 392,82 2 756,66 1 983,49 2 831,70 2 831,70 2 831,70 2 831,70 1 696,41 1 135,29 1 135,29 O O O OC) n 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 175/8 Official Journal of the European Communities 9. 7. 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 9 . 7 . 90 Official Journal of the European Communities No L 175/9 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalCN code DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 pieces - 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 2351 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207.39 31 0207 39 33 11,27 32,89 11,27 - 100 kg  48,99 79,68 75.54 53.85 78.74 61.55 69,98 76,25 76,93 84,32 93.75 113,83 126,48 107,91 118,00 112,48 69,98 76,25 76,93 84,32 113,83 126,48 107,91 118,00 112.48 207,40 83,87 63.86 44,21 115,47 108,47 196.49 44,21 161,54 92,75 No L 175/ 1C Official Journal of the European Communities 9. 7 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 02074*23 0207 43 25 0207 43 31 0207 43 41  100 kg  63,86 44,21 123,08 57,69 103,85 196,49 44,21 247,80 207,40 139,13 129,80 123,73 63.86 44,21 177,00 115,47 171,10 108,47 162,28 196,49 44,21 207,40 83.87 63,86 44,21 115,47 108,47 196,49 44,21 161,54 92,75 63,86 44,21 123,08 57,69 103,85 196,49 44,21 247,80 207,40 139,13 129,80 123,73 63,86 44,21 9 . 7 . 90 Official Journal of the European Communities No L 175/ 11 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0207 43 51 0207 43 53 0207 43 61 0207 43 63 020743 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324  100 kg  177,00 115,47 171,10 108,47 162,28 196,49 44,21 98,24  100 pieces  23,49 8,05  100 kg  70,98 332,18 144,79 154,73 320,82 . 82,33 153,85 216.13 207.14 216,13 288,17 39,04 288,17 39,04 No L 175/ 12 Official Journal of the European Communities 9 . 7. 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 " Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 04022199 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 - 7744 : 7744 7744 7744 7744 7744 I  100 kg  a+ e 1 610,02 859,75 1 610,02 d + f d+f a+c 859,75 a + c a + c a + c a+c a + c + f a + c a+c + f a + c a + c a + c a+c + f a+c + f a+c + f 859,75 1 610,02 859,75 a + c a + c d + f a+c + f a+c + f a + c a + c a + c a+ c + f a+c + f a+c + f 9. 7 . 90 Official Journal of the European Communities No L 175/ 13 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236  100 kg  a+ c a + c a + c a + c a + c a+c a+ c + f a+ c + f a+ c + f a + c + f a + c + f a+ c + f 970,46 994,72 1 041,75 1 067,79 1 191,22 - 1 221,01 2 299,66 2 357,15 b x coef b x coef b x coef b b x coef 2 063,43 2 200,04 1 418,61 1 727,69 644,82 880,58 2 200,04 1 727,69 880,58 2 200,04 3 017,12 788,87 No L 175 / 14 Official Journal of the European Communities 9 . 7 . 90 Positive Negative Germany Spain Denmark Italy France GreeceCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 1 153,91 1 674,67 1 985,98 788,87 1 153,91 1 674,67 1 674,67 1 985,98 1 985,98 2 062,93 1 727,69 2 063,43 2 200,04 1 418,61 1 727,69 2 571,15 2 571,15 1 727,69 2 571,15 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 1 1 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 2 340,24 2 063,43 2 200,04 1 418,61 1 727,69 2063,43 2 200,04 1 418,61 1 727,69 2063,43 2200,04 1 418,61 1 727,69 9. 7. 90 Official Journal of the European Communities No L 175/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 29 0406 90 31 0406 90 33 % 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229  100 kg  2 063,43 2 200,04 1418,61 1 727,69 2 063,43 2 200,04 1418,61 1 727,69 2 063,43 2 200,04 1 418,61 1 727,69 2 063,43 2 200,04 1 418,61 1 727,69 2 063,43 2 200,04 1 418,61 1 727,69 2 063,43 2 200,04 1418,61 1 727,69 2 063,43 2 200,04 1 418,61 1 727,69 3 017,12 2 063,43 2 200,04 1 418,61 No L 175/ 16 Official Journal of the European Communities 9 . 7 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy . Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ \  100 kg  0406 90 71 04-8 7230 I II 1 727,69 0406 90 73 04-16 7259 \ Il  04-16 7274 \ Il 2 063,43 04-16 7277 \ Il 2 200,04 04-16 7278 \ Il 1 418,61 04-16 7279 \ Il 1 727,69 0406 90 75 04-16 7259 \  04-16 7274 Il 2 063,43 04-16 7277 \ 2 200,04 04-16 7278 \ 1 418,61 / 04-16 7279 \ 1 727,69 0406 90 77 04-16 7259 \ Il  04-16 7274 \ Il 2 063,43 04-16 7277 \ Il 2 200,04 04-16 7278 Il 1 418,61 04-16 7279 \ Il 1 727,69 0406 90 79 04-16 7259 | Il  04-16 7274 \ Il 2 063,43 04-16 7277 \ Il 2 200,04 04-16 7278 \ 1 418,61 04-16 7279 Il 1 727,69 0406 90 81 04-16 7259 \ Il  04-16 7274 \ Il 2 063,43 04-16 7277 \ \ 2 200,04 04-16 7278 Il 1 418,61 04-16 7279 Il 1 727,69 0406 90 83 IIIIl Il  0406 90 85 04-16 7259 l Il  04-16 7274 l Il 2 063,43 04-16 7277 Il 2 200,04 04-16 7278 Il 1 418,61 04-16 7279 Il 1 727,69 0406 90 89 04-15 7253 Il  \ 04-15 7254 Il  04-15 7255 \ Il 2 063,43 04-15 7256 2 200,04 04-15 7257 Il 1 418,61 04-15 7258 Il 1 727,69 0406 90 91 04-8 7226 Li  04-8 7231 Il 644,82 04-8 7232 Il 880,58 0406 90 93 04-8 7226 liIl  04-8 7231 Il 644,82 04-8 7232 l Il 880,58 0406 90 97 04-8 7226 I Il  9 . 7 . 90 Official Journal of the European Communities No L 175/ 17 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584  100 kg - 2 200,04 1 727,69 880,58 2 200,04 1 727,69 880,58 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 2309 10 39 No L 175/ 18 Official Journal of the European Communities 9. 7 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557  100 kg  167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 9 . 7 . 90 Official Journal of the European Communities No L 175/ 19 Positive I Negative Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 Spain Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 2309 90 39 2309 90 49 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583  100 kg  752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 1 186,70 167,28 334,56 501,84 627,30 702,58 752,76 263,71 527,42 791,13 988,92 1 107,59 No L 175/20 Official Journal of the European Communities 9. 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885  100 kg  1 186,70  % milk fat/100 kg product  a b 25,786 28,150 ¢ °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 14,186 d i lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  16,100 non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 1,289  °/o sucrose/ 100 kg product  f 4,844 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 9 . 7 . 90 Official Journal of the European Communities No L 175/21 PART 6 SECTORWINE Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22 - 11 22 - 11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7m 7490 7597 7598 7498 7499 7518 7599 O O C) C) C) O o C) C) C) C) C) C) O O C) o (') C) C) C) &gt;) (') C) C) C) 73,68 73,68 3,20 73,68 3,20 51,65 51,65 3,20 51,65 3,20 73,68 3,20 73,68 3,20 51,65 3,20 51,65 3,20 3,20 73,68 73,68 73,68 73,68 3,20 73,68 3,20 51,65 51,65 3,20 51,65 3,20 73,68 73,68 3,20 73,68 2204 29 10 2204 29 25 2204 29 29 2204 29 35 No L 175/22 Official Journal of the European Communities 9 . 7 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 (') C) 0 C) 3,20 51,65 3,20 51,65 3,20 O % vol/hl o hi / 9 . 7. 90 Official Journal of the European Communities No L 175/23 PART 7 SECTOR SUGAR Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 17011190 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) C) (') o C) C) (3 ) o o o 0 o (J) C) C) o o  100 kg  409,18 409,18 409,18 409,18 409,18 409,18 409,18 409,18 484,44 484,44 484,44  100 kg of dry matter  419,46 419,46 419,46  % sucrose content and 100 kg net  4,844 4,844 4,844  100 kg of dry matter  419,46  % sucrose content and 100 kg net  4,844 4,844 4,844 4,844 4,844 4,844 4,844  100 kg of dry matter  419,46  °/o sucrose content and 100 kg net  4,844 4,844 4,844 No L 175/24 Official Journal of the European Communities 9. 7 . 90 (s ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). ' (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 9 . 7 . 90 Official Journal of the European Communities No L 175/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg ­ 1 449,02 1 548,18 2 051,17 1 449,02 1 548,18 2 051,17 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403.90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 1 8-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 » * * * * * * 7632 * 7632 » * # * * * *  * * * * 538,68 629,06 7001 7002 7003 7004 7635 7636 7637 7642 No L 175/26 Official Journal of the European Communities 9. 7 . 90 Positive Negative Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalCN code Table DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 6585 7585 6586 7586 9. 7 . 90 Official Journal of the European Communities No L 175/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042  100 kg  558,07 558,07 486,26 608,34 532,92 655,00 498,72 585,92 464,42 555,98 608,59 713,23 804,79 No L 175/28 Official Journal of the European Communities 9. 7 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  100 kg  891,99 1 014,07 655,25 759,89 851,45 938,65 1 060,73 708,25 812,89 904,45 991,65 765,51 870,15 961,71 1 086,76 1 191,40 1 282,96 1 370,16 1 492,24 1 133,42 1 238,06 1 329,62 1 416,82 1 538,90 1 186,42 1 291,06 1 382,62 1 469,82 1 243,68 1 348,32 1 439,88 2 115,57 2 220,21 2 311,77 2 398,97 2 521,05 2 162,23 2 266,87 2 358,43 2 445,63 2 215,23 2 319,87 2 411,43 2 272,49 2 377,13 9. 7 . 90 Official Journal of the European Communities No L 175/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \ \ \  100 kg   I 7100 o   I 7101 (') l   I 7102 l   I 7103 \ l   I 7104 469,12  \ 7105 o   I 7106 O   I 7107 o \   I 7108  I 7109 C) 515,78  I 7110 o   I 7111 e&gt;   I 7112 o \   \ 7113 C)   7115 o \   \ 7116 o . \   I 7117 C)   \ 7120 C)  i  Il 7121   II 7122   I..! 7123 o 549,90  II 7124 e&gt; 671,98  7125 o \   7126 o   II 7127 509,36  \ 7128 o 596,56  l 7129 718,64  I 7130 O   I 7131 o I 470,80  II 7132 562,36  ¢ II 7133 o 649,56  I 7135 C) l   I 7136 (') 528,06  I 7137 e&gt; 619,62  I 7140 C) 672,23  I 7141 776,87  7142 C) I 868,43  7143 955,63  I 7144 1 077,71  II 7145 718,89  II 7146 C) 823,53  I 7147 915,09  II 7148 C) 1 002,29  I 7149 (') 1 124,37  I 7150 o 771,89 No L 175/30 Official Journal of the European Communities 9. 7 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II\  100 kg   Ll 7151 0) 876,53  Il 7152 968,09  Il 7153 1 055,29  7155 o 829,15  Il 7156 933,79  ' 7157 1 1 025,35   7160 (') 1 150,40  Il 7161 C) I 1 255,04  || 7162 C) 1 346,60  7163 C) 1 433,80  I 7164 e&gt; 1 555,88  I 7165 o I 1 197,06  Il 7166 o 1 301,70  \ 7167 e&gt; 1 393,26  I 7168 o 1 480,46  I 7169 o 1 602,54  7170 o 1 250,06   \ 7171 C) 1 354,70  7172 e&gt; 1 446,26  I 7173 e&gt; 1 533,46  7175 o 1 307,32  I 7176 o. 1 411,96  \ 7177 1 503,52  \ 7180 o 2 179,21  \ 7181 2 283,85  \ 7182 C) 2 375,41  I 7183 C) 2 462,61  I 7185 2 225,87  7186 o 2 330,51  7187 (1 ) 2 422,07  7188 2 509,27  \ 7190 (') 2 278,87  \ 7191 (') I 2 383,51  7192 (1 ) 2 475,07  \ 7195 (l) 2 336,13  \ 7196 O 2 440,77  l 7200 o 483,52  7201 (') 588,16  7202 C) 679,72  7203 (1 ) 766,92  l 7204 C) 889,00  l 7205 (1) 530,18  7206 C) 634,82  \ 7207 C) 726,38  7208 o 813,58 9. 7. 90 Official Journal of the European Communities No L 175/31 ¢ CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ Il\  100 kg   7209 o Il 935,66  7210 O Il 583,18  Il 7211 Il 687,82  || 7212 o 779,38  || 7213 C) 866,58  7215 el \ 640,44  7216 C) Il 745,08  7217 0 Il\ 836,64  II 7220 \ 697,70  7221 \ 802,34  7260 0 \ 1 156,09  7261 C) \ \ 1 260,73  7262 C) \ l 1 352,29  7263 o 1 439*49  7264 C) \ 1 561,57  7265 (l) \ 1 202,75  7266 0 1 307,39  7267 1 398,95  7268 \ 1 486,15  7269 o 1 608,23  7270 o \ \ 1 255,75  7271 (') 1 360,39  7272 C) \ 1 451,95  7273 o 1 539,15  7275 0 l l 1 313,01  7276 o \ 1 417,65  \ 7300 \ \ 640,32  \ 7301 (l) l 744,96  ... \ 7302 0 836,52 \ 7303 C) \ \ 923,72  7304 l 1 045,80  7305 0 686,98  7306 \ 791,62  \ 7307 o l 883,18  I 7308 C) 970,38  1  \ 7309 C) \ 1 092,46  7310 739,98  I 7311 0) 844,62  7312 o 936,18  I 7313 \ 1 023,38  I 7315 C) \ 797,24  7316 I l 901,88  I 7317 C) \ 993,44  I 7320 854,50  I 7321 0) 959,14 No L 175/32 Official Journal of the European Communities 9. 7. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg   7360 07 1 240,94 II 7361 (') 1 345,58  7362 1 437,14  || 7363 1 524,34  7364 C) 1 646,42   7365 1 287,60  \ 7366 1 392,24  I 7367 0) 1 483,80  7368 1 571,00  7369 1 693,08  \ 7370 o 1 340,60  7371 C) 1 445,24  l 7372 0) 1 536,80  \ 7373 o 1 624,00  7375 o 1 397,86  7376 C) 1 502,50  \ 7378 1 455,12  \ 7400 o 796,13  \ 7401 o 900,77  I 7402 992,33  I 7403 o 1 079,53  7404 o 1 201,61  I 7405 (l) 842,79  I 7406 947,43  7407 O 1 038,99  I 7408 o 1 126,19  7409 1 248,27  I 7410 895,79  7411 (1) 1 000,43  7412 0) 1 091,99  \ 7413 1 179,19  7415 o 953,05  7416 1 057,69  7417 0) 1 149,25  \ 7420 1 010,31  7421 o 1 114,95  7460 (1 ) 1 311,31  7461 o 1 415,95  7462 C) \ 1 507,51  7463 C) \ 1 594,71  I 7464 o 1 716,79  \ 7465 (1 ) 1 357,97  I 7466 0) 1 462,61  7467 0) 1 554,17  7468 (') 1 641,37 9 . 7 . 90 Official Journal of the European Communities No L 175/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc  7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 C) C) 0 0 (') 0) o 0 C) 0) o o 0) C) C) C) C) C) C) o  100 kg  1 410,97 1515,61 1 607,17 1 468,23 1 572,87 909,41 1 014,05 1 105,61 1 192,81 1 314,89 956,07 1 060,71 1 152,27 1 239,47 1 361,55 1 009,07 1 113,71 1 205,27 1 292,47 1 066,33 1 170,97 1 262,53 1 123,59 1 228,23 1 366,15 1 528,75 1 562,35 1 649,55 1 771,63 1412,81 1 517,45 1 609,01 1 696,21 1 465,81 1 570,45 1 662,01 1 523,07 1 627,71 1 339,73 1 444,37 1 535,93 1 623,13 1 745,21 1 386,39 - 1 491,03 No L 175/34 Official Journal of the European Communities 9. 7. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ II \  100 kg   li 7607 o 1 582,59  \ 7608 C) 1 669,79  \ 7609 o \ 1 791,87  II 7610 o 1 439,39  II 7611 o 1 544,03  Il 7612 o 1 635,59  7613 o L 1 722,79  I 7615 o \ 1 496,65  II 7616 C) 1 601,29  II 7620 o ­ 1 553,91  Il 7700 o 1 505,28  \ 7701 o 1 609,92  II 7702 (') 1 701,48  I 7703 o 1 788,68  7705 o 1 551,94  Il 7706 O 1 656,58  l 7707 o l 1 748,14  \ 7708 o 1 835,34  I 7710 (') 1 604,94  I 7711 O 1 709,58  I 7712 o \ 1 801,14  I 7715 O 1 662,20  I 7716 O 1 766,84  7720 C) l 1 336,50  I 7721 O 1 441,14  \ 7722 o 1 532,70  7723 o 1 619,90  I 7725 o I l 1 383,16  l 7726 (') 1 487,80  \ 7727 O 1 579,36  I 7728 (,)    1 666,56  I 7730 o \ 1 436,16  I 7731 (') \ 1 540,80  I 7732 o 1 632,36  I 7735 C) 1 493,42  I 7736 (l) 1 598,06  7740 ( l) 1 718,36  I 7741 o 1 823,00 I 7742 C) 1 914,56  7745 (') 1 765,02  l 7746 (') 1 869,66  7747 C) 1 961,22  I 7750 ( l) 1 818,02  I 7751 C) 1 922,66  \ 7758 l \  9. 7 . 90 Official Journal of the European Communities No L 175/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg -  I 7759 I   \ 7760 o 2 100,22  \ 7761 &lt; l) 2 204,86  l 7762 o 2 296,42  l 7765 o 2 146,88  I 7766 o 2 251,52  ! I 7768 I   I 7769 I 521,68  \ 7770 o I 2 199,88  I 7771 o 2 304,52  I 7778 \ 822,77  I 7779 \ 927,41  I 7780 n 2 482,08  I 7781 o L 2 586,72  \ 7785 o 2 528,74  7786 o 2 633,38  II 7788 I 1 300,94  7789 II\ 1 405,58  II 7798 o   7799 o   II 7800 3 013,96  7801 II 3 118,60  Il 7802 II 3 210,16  Il 7805 IlL 3 060,62  II 7806 3 165,26  7807 Il 3 256,82  I 7808 o L 480,68  II 7809 O 585,32  II 7810 IlL 3 113,62  II 7811 Il 3 218,26  II 7818 C) 886,41  Il 7819 o 991,05  Il 7820 (') 3 077,60  II 7821 o 3 182,24  II 7822 o p 3 273,80  II 7825 C) \ 3 124,26  7826 C) \ 3 228,90  II 7827 C) 3 320,46  II 7828 0) 1 364,58  Il 7829 O l 1 469,22  || 7830 C) 3 177,26  II 7831 C) 3 281,90  II 7838 C) l 1 370,27  || 7840 (') \   \ 7841 C) \  No L 175/36 Official Journal of the European Communities 9. 7. 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1 DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876* 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 (') C) C) C) o 0) 0) (*) (') o C) (') (') C) C) C) C) C) C) o C) o C) C) (') C) C) n C)  100 kg  532,77 z' 579,43 510,35 480,41 495,54 617,62 542,20 664,28 508,00 595,20 473,70 565,26 530,96 493,20 580,40 702,48 539,86 627,06 9. 7 . 90 Official Journal of the European Communities No L 175/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 C) C) C) C) (') C) C) C) C) C) C) C) C) 0) C) C) C) 0) C) C) C) C) C) C) C) O 0 O o C) 0  100 kg  749.14 501,30 592,86 680,06 558,56 650,12 511,18 615,82 528,93 620,49 707,69 829.77 470,95 575,59 667.15 754,35 876,43 523,95 628,59 720,15 807,35 581.21 685.85 777.41 638,47 743,11 615.22 719.86 811.42 898,62 1 020,70 661,88 766,52 858,08 945,28 1 067,36 714,88 819,52 911,08 998,28 772,14 876.78 No L 175/38 Official Journal of the European Communities 9. 7 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 o o 0) C) C) C) C) C) C) 0) (,) o 0) C) C) C) (l)  100 kg  968,34 829,40 934,04 954,65 1 059,29 1 150,85 1 238,05 1 360,13 1 001,31 1 105,95 1 197,51 1 284,71 1 054,31 1 158,95 1 250,51 1 111,57 1 216,21 Amounts to be deducted  51xx 52xx 53xx 54xx 55xx 56xx 570x 57 lx 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 31,66 66,92 107,08 148,01 211,07 306,05 474,91 474,91 664,87 664,87 854,84 854,84 854,84 1 044,80 1 044,80 1 044,80 1 044,80 1 044,80 1 044,80 1 044,80 1 234,77 1 234,77 1 234,77 1 234,77 31,66 _ No L 175/399. 7 . 90 Official Journal of the European Communities I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 5808  100 kg  31,66  I 5809 I 31,66  5818 \ 31,66  \ 5819 I 31,66  I 582x \ 31,66  I 5830 31,66  Il 5831 31,66  Il 5838 I 66,92  I 584x 66,92  Il 585x 66,92 '  II 586x II 107,08  Il 587x II 107,08  Il 590x II 148,01  Il 591x 148,01  594x 595x \ 211,07211,07  596x 306,05  II 597x ! 306,05  II 598x Il 474,91  599x Il 474,91 Amounts to be deducted 61xx 24,43  I 62xx I 51,64  \ 63xx I 82,63  64xx I 114,21  \ 65xx I 162,87  \ 66xx I 236,17  670x I 366,47  \ 671x 366,47  \ 672x I 513,05  I 673x 513,05  II 674x l , 659,64  6750 l 659,64  I 6751 II 659,64  II 6760 806,22  \ 6761 I 806,22  6762 I 806,22  I 6765 806,22  6766 \ 806,22  II 6770 \ 806,22  II 6771 \ 806,22  li 6780 952,81  \ 6781 , 952,81 No L 175/40 Official Journal of the European Communities 9. 7 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland H £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  952,81 952,81 24,43 24,43 24,43 24,43 24,43 24,43 24,43 24,43 51,64 51,64 51,64 82,63 82,63 114,21 114,21 162,87 162,87 236,17 236,17 366,47 366,47 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691 x 694x 695x 696x 697x 698x 699x 0) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code - to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. MB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 9. 7 . 90 Official Journal of the European Communities No L 175/41 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar Cereals  Eggs and poultry and albumins  Wine  Processed products {Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,054 1,025 1,025 1,019 1,054 1,025 1,054 1,025 1,051     1,137 1,137 1,010 1,010 1,060 1,075 1,137 1,010 1,137 1,010 1,025 .  0,942 0,948 0,951 0,951 0,983 0,990 0,948 0,951 0,948 0,951  No L 175/42 Official Journal of the European Communities 9 . 7 . 90 ANNEX III Adjustments to be made pursuant to Article 6 (1) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatoryamounts fixed in advance from 9 July 1990 onwards are in the cases indicated below to fee multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Spain Sugar Olive oil Wine 0,914109 0 0 1 October 1990 1 November 1990 1 September 1990 United Kingdom Olive oil o 1 November 1990 Greece Olive oil Wine 0 0 1 November 1990 1 September 1990 Portugal Olive oil 0 1 November 1990